Citation Nr: 0217896	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
July 1970.  This claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted service 
connection for PTSD and assigned an initial 50 percent 
evaluation.  The veteran disagreed with the assigned 
initial evaluation.  Following issuance of a statement of 
the case in June 2002, the veteran submitted a timely 
substantive appeal in July 2002.

FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the 
claim addressed in this decision has been obtained.

2.  Between March 6, 2001, and June 5, 2002, the veteran's 
service-connected PTSD was manifested by nightmares, 
flashbacks, irritability, feelings of isolation, anxiety, 
blunted affect, panic attacks averaging once monthly, an 
episode of violence resulting in arrest, use of alcohol, 
and by Global Assessment of Functioning Scale (GAF) scores 
from 55 to 70, but not by illogical, obscure, irrelevant, 
circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired 
judgment; impaired abstract thinking, neglect of hygiene 
or appearance, or inability to function independently.

3.  On examination conducted June 6, 2002, the veteran's 
service-connected PTSD was manifested by depression, 
anger, insomnia, nightmares, flashbacks, irritability, 
feelings of isolation, anxiety, blunted affect, paranoia 
and increased frequency of panic attacks, lack of eye 
contact, poor concentration, lack of insight, isolation, 
impaired judgment and abstract thinking, and the veteran 
was recently divorced, but he continued to work full-time; 
a GAF score of 40 was assigned.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD were not met for the 
period March 6, 2001, to June 5, 2002.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2002).



2.  From June 6, 2002, the criteria for a 70 percent 
evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Codes 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran contends that he is entitled to an initial 
evaluation in excess of 50 percent for service-connected 
PTSD.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefined the obligations of VA with 
respect to the duty to assist, and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date, and thus applies to the claims before the Board on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C.A. § 5107, was intended to 
have retroactive effect).  The VCAA provides that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date (with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is 
no issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

By the discussion in a letter provided to the veteran in 
March 2001, the veteran was specifically advised of 
enactment of the VCAA and of the provisions of that 
enactment.  He was advised to submit medical or other 
evidence to substantiate his claim.  The veteran 
identified VA treatment records from the Oklahoma City VA 
Medical Center, and the RO obtained those records.  A June 
2002 statement of the case (SOC) advised the veteran of 
the duties specified by the VCAA, and that SOC also 
advised the veteran of the criteria for a higher 
evaluation for PTSD, as well as advising the veteran of 
the types of evidence he was responsible to provide or 
identify and the types of evidence VA would assist him to 
obtain.  

The veteran was afforded VA examinations in April 2001 and 
June 2002.  The veteran's statements, the information 
provided during VA examinations, VA treatment records, and 
the correspondence with the veteran, establish that there 
is no additional relevant clinical information available.  

The claims file establishes that the duties to inform the 
veteran of the evidence necessary to substantiate his 
claims for service connection and increased evaluations, 
to notify him regarding his responsibility and VA's 
responsibility for obtaining such evidence, and the duty 
to assist the veteran in developing the facts of the 
claim, including as specified in the VCAA, have been met 
in this case.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard 
to initial rating cases, separate ratings can be assigned 
to separate periods of time, based upon the facts found - 
a practice known as "staged ratings."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

VA clinical records dated in November 2000 reflect that 
the veteran sought treatment for flashbacks.  The 
veteran's PTSD treatment plan included group therapy.  The 
treatment goal was to reduce the intensity and frequency 
of the veteran's flashbacks and the number of nightmares 
and bad dreams.  From early February 2001 to late March 
2001, the veteran participated in a 6-week outpatient PTSD 
recovery program that included a sleep disorder management 
group, an occupational therapy management group, and team 
conferences.  The examiner who conducted assessment for 
that program in early February 2001 noted that the veteran 
complained of decreased ability to express himself, 
increased anxiety, increased feelings of isolation, and 
difficulty with problem solving.  The veteran was quiet 
spoken, clean, and neatly groomed.  He appeared to use 
avoidance to deal with difficult issues in his life.  He 
maintained 30 percent eye contact and frequently glanced 
around in an anxious manner.  His affect was blunted.  The 
examiner assigned a GAF score of 60.  

Social work assessment dated in March 2001 discloses that 
the veteran remained married to his wife of several years.  
He reported a history of fighting and losing control of 
his anger.  There were two incidents in which "accidental" 
abuse of family members occurred.  The veteran stated he 
did not remember these abusive attacks.  The most recent 
incident, which involved his wife, resulted in legal 
proceedings and the veteran's arrest.  That legal process 
had not yet been resolved.

The records of the PTSD program reflect that the veteran 
became a more active participant during the course of the 
program.  He was friendly and cooperative but quiet.  He 
did not appear to be anxious or agitated.  In late March 
2001, during the veteran's last week of the 6-week 
program, the veteran reported some improvement in his 
ability to communicate and less need to run away from 
difficult situations.  A GAF score of 70 was assigned.

VA evaluation dated in April 2001 discloses that the 
veteran reported that he was irritable and short-tempered.  
He reported being physically aggressive at times with his 
wife and yelling at his children.  He had difficulty 
falling asleep and awakened frequently.  He reported that 
he slept about four or five hours most nights.  He 
reported that he was chronically depressed and thought 
about suicide at times, with the last time being about six 
months previously.  He reported that he had an exaggerated 
startled reflex in the past but stated that this had 
diminished.  The veteran reported being employed by Xerox 
for the past five years, after being laid off by a 
previous employer for whom he had worked six years.  He 
reported feeling irritable and angry at work.  He felt 
this affected his work quality and concentration.  

The examiner reported that the veteran was well groomed.  
His eye contact was "decent."  He was oriented to person, 
place, and time.  His speech was clear and reflected 
logical thought; however, the veteran frequently stated he 
did not remember.  His mood was depressed with angry 
undertones.  His thought processes were logical and goal-
directed.  His thought content included disturbed and 
restless sleep, recurrent bad dreams, and flashbacks.  He 
had panic attacks about once a month.  He reported that at 
times it seemed like he heard voices, but this report was 
vague.  There were no visual hallucinations or obvious 
delusions or obsessive/compulsive rituals.  He recalled 
three out of three words after five minutes.  His impulse 
control was poor.  His judgment and insight were fair.  
The examiner assigned a GAF score of 55 for current 
functioning and the same score for the highest functioning 
in the past year.  The examiner concluded that the veteran 
also met the criteria for major depression, recurrent, 
non-psychotic, and concluded that PTSD symptoms were 
underlying the depression and exacerbated the depression.  
The examiner also concluded that the veteran had been 
abusing alcohol to cope with his dysphoric feelings.

July 2001 VA outpatient treatment records reflect that the 
veteran reported he was "going downhill."  He and his wife 
were separating.  He stated she was leaving because of his 
drinking problems.  The veteran was neatly dressed.  He 
maintained good eye contact.  A GAF score of 65 was 
assigned.  

On examination conducted June 6, 2002, the veteran 
reported problems with depression, anger, insomnia, and 
difficulty getting along with his family.  He reported 
recurrent dreams, flashbacks, and nightmares of combat.  
He reported that he did not sleep well, usually sleeping 
about three or four hours each night.  He reported having 
suicidal thoughts sometimes.  He reported mood swings, 
anxiety, inability to concentrate, and panic attacks.  He 
reported that he was not interested in any activities and 
had no sexual desire.  He reported feeling tired, weak, 
and fatigued.  He reported that he did not socialize and 
that he occasionally got angry and irritable.  

The examiner noted that the veteran avoided eye contact.  
His psychomotor activity was decreased.  He spoke slowly 
and coherently.  He appeared depressed.  His affect was 
normal.  There was no thought disorder.  He had no 
auditory or visual hallucinations.  He had paranoid 
delusions and was afraid of people.  He was oriented to 
the day, date, month and year.  He remembered two out of 
three objects after five minutes.  His recent and remote 
memory were good.  Concentration, as evaluated by serial 
sevens, was poor.  He could not spell "world" backward.  
The examiner stated that the veteran's insight was "nil."  
His abstract thinking was poor.  He was not able to 
interpret proverbs well.  The examiner assigned a GAF 
score of 40 for current functioning and stated that the 
GAF over the past year was unknown.  The examiner 
concluded that the veteran had PTSD, chronic, moderate.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  Under the general rating formula for mental 
disorders, which became effective prior to the veteran's 
claim, a 50 percent schedular evaluation contemplates 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  See DC 9411.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss of names of close relatives, own 
occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. 
§§ 4.125 and 4.130, a GAF score of 61-70 suggests some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
A GAF score of 41 to 50 indicates serious symptoms or a 
serious impairment in social, occupational, or school 
function. The score of 40, which the veteran was assigned 
in 
June 2002, represents some impairment in reality testing 
or communication, or is indicative of major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and is unable to work).

The veteran contends, in essence, that his disability is 
more severely disabling than his current evaluation, a 50 
percent evaluation, would suggest.  However, the evidence, 
as least prior to the June 2002 VA examination, discloses 
that the veteran did not meet or approximate the criteria 
for a 70 percent or 100 percent evaluation for PTSD.  
Specifically, there is no evidence of circumstantial, 
circumlocutory, or stereotyped speech, so as to meet the 
criteria for a 50 percent evaluation.  There is no 
evidence that the veteran ever displayed illogical or 
obscure speech so as to meet the criteria for a 70 percent 
evaluation.  Although the veteran did manifest depression 
and anxiety at times, he did not manifest anxiety during 
participation in PTSD treatment programs.  The evidence 
establishes that he did not have near-continuous panic.  
The evidence establishes that the veteran did have at 
least two episodes of violence, one of which resulted in 
his arrest.  He did not neglect his personal appearance or 
hygiene so as to the meet the criteria for a 70 percent 
evaluation.  The veteran was employed full-time.  

The GAF scores assigned during this period varied from 55 
to 70.  Those scores indicate both mild to moderate 
symptoms and mild to moderate difficulty in social and 
occupational functioning, consistent with a 50 percent 
evaluation, but are not consistent with a 70 percent 
evaluation.  See DSM-IV at 46-47; Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

Since this is an appeal from an initial evaluation 
assigned following an original grant of service 
connection, the Board has considered whether the veteran's 
disability varied in severity at any time over the 
relevant period so as to warrant "staged" ratings.  In 
this regard, the Board finds that the June 2002 VA 
examination established an increased severity of symptoms.  

In June 2002, the veteran reported being afraid of people.  
He and his wife had divorced, and he related that he was 
running his family away.  He reported frequent panic.  His 
recent and remote memory remained good, but his 
concentration and abstract thinking were impaired as 
compared to previous examinations, and his level of 
insight dropped.  Although there is no direct evidence of 
his industrial capability, the evidence of wide-ranging 
deficiencies is sufficient to establish that the veteran 
would have difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  
Finally, the Board notes that the GAF score of 40 assigned 
at that time is consistent with a 70 percent evaluation.  

However, the evidence establishes that the veteran did not 
meet the criteria for a 100 percent schedular evaluation.  
The disability picture related to the veteran's 
psychiatric symptoms at the time of the June 2002 VA 
examination, as a whole, is most consistent with a 70 
percent evaluation.  The report of examination establishes 
that the veteran did not have such gross impairment in 
thought processes or communication as to meet the criteria 
for a 100 percent evaluation.  The examiner specifically 
stated that the veteran did not have delusions or 
hallucinations.  The veteran's hygiene remained good.  The 
veteran was oriented to time and place, although he could 
not remember who was President before Clinton.  He 
displayed impaired concentration and abstract thinking, 
but there was no indication of memory loss of names of 
close relatives, or his own name, or other memory loss of 
such significance as to meet the criteria for a 100 
percent evaluation.  

The evidence is not in equipoise to meet or approximate 
the criteria for a 100 percent evaluation or warrant a 
more favorable determination from June 6, 2002.  Because 
the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  

The veteran was not hospitalized for treatment of PTSD 
during this period.  The veteran was receiving regular 
treatment and taking medications during a portion of the 
evaluation period, but there is no evidence that his 
treatment interfered with his employment.  There is no 
evidence of any symptomatology or impact on daily 
activities that is not encompassed within the rating 
criteria for the assigned 50 percent evaluation from March 
6, 2001, to June 5, 2002, nor is there evidence of any 
symptomatology or impact on daily activities that is not 
encompassed within the rating criteria for the assigned 70 
percent evaluation on and after June 6, 2002.  While the 
veteran's disability was certainly increased in severity 
at the time of the June 2002 VA examination, there is no 
evidence of factors suggesting an unusual disability 
picture or factors not encompassed with the rating 
criteria for the 70 percent evaluation.  Therefore, the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

The appeal for an initial evaluation in excess of 50 
percent for PTSD for the period from March 6, 2001, to 
June 5, 2002, is denied.

An increased initial evaluation for PTSD of 70 percent is 
granted from June 6, 2002, subject to laws and regulations 
governing effective dates of monetary awards; the appeal 
is granted to this extent only.


REMAND

In November 2001, the veteran disagreed with the effective 
date and evaluation assigned in the June 2001 rating 
decision which granted service connection for PTSD.  A 
later telephone contact was interpreted as indicating that 
the veteran wished to disagree only with the evaluation 
assigned for PTSD.  The RO asked the veteran to clarify 
whether he was withdrawing his disagreement with the 
assigned effective date.  By a telephone contact in May 
2002, the veteran apparently stated that he did not wish 
to withdraw his appeal.  The RO treated the issue of 
entitlement to an effective date prior to March 6, 2001, 
as withdrawn.  However, it does not appear to the Board 
that the veteran has withdrawn that disagreement.  

The record before the Board reflects that a statement of 
the case regarding the earlier effective date issue should 
be provided, unless the veteran indicates clearly that he 
wishes to withdraw the disagreement with the assigned 
effective date for the grant of service connection for 
PTSD.  Where a claimant files a notice of disagreement and 
the RO has not issued a SOC, the issue must be Remanded to 
the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board notes that, following receipt of the 
SOC, the veteran must submit a timely substantive appeal 
for the Board to have jurisdiction of the issue. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.300 
to 20.306 (2002).

Accordingly, the case is REMANDED to the RO for the 
following action:

With respect to the issue of 
entitlement to an earlier effective 
date, prior to March 6, 2001, for the 
grant of service connection for PTSD, 
the RO should issue a SOC which 
contains a summary of the pertinent 
facts and the laws and regulations 
applicable to effective dates.  The 
veteran should be informed of the need 
to timely file a substantive appeal if 
he desires appellate review of his 
claim.

If and only if the veteran perfects an appeal, then the 
case should be returned to the Board in accordance with 
the current appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



